PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
ZHENG, JIANXU
Application No. 17/362,578
Filed:  June 29, 2021
Attorney Docket No. 49438-0149001/A29374US     
:
:
:     DECISION ON PETITION
:
:





This is a decision on the petition filed March 10, 2022, under the unintentional provisions 37 CFR 1.137(a), to revive the above-identified application.  
  
 The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  No further petition fee is due for a renewed petition.

The above-identified application became abandoned for applicant’s failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration mailed November 01, 2021. A Notice of Abandonment was mailed on February 07, 2022.

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed; (2) The petition fee as set forth in 37 CFR 1.17(m); (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  The Commissioner may require additional information where there is a question whether the delay was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required pursuant to paragraph (d) of this section.

The instant petition lacks item(s) (1).

Regarding requirement (1), petitioner submitted a substitute statement on March 10, 2022, that cannot be accepted.  The substitute statement and the Application Data Sheet (ADS) does not provide the last known address of the inventor, however the address provided is the address of the applicant.  The substitute statement does not comply with 37 CFR 1.64(b)(4)(ii).

1.64    Substitute statement in lieu of an oath or declaration:

(b) A substitute statement under this section must: 

(4) Unless the following information is supplied in an application data sheet in accordance with § 1.76, also identify:

(ii) The last known mailing address where the inventor customarily receives mail, and last known residence, if an inventor lives at a location which is different from where the inventor customarily receives mail, for each inventor who is not deceased or under a legal incapacity.

However, the proof of inventor’s obligation to assign, such as an employee contract, does not appear to have been filed on or before payment of the issue fee.  The recording before the Assignment Branch is relevant the law does not establish the inventor’s obligation to assign to the particular applicant.  Accordingly, the petition cannot be granted at this time.

 Further correspondence with respect to this matter should be addressed as follows:


By mail:		Mail Stop Petitions
			Commissioner for Patents
			PO Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By facsimile:		571-273-8300
			Attn: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries related to this decision should be directed to Dale Hall at (571) 272-3586.



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)